Citation Nr: 0534282	
Decision Date: 12/19/05    Archive Date: 12/30/05	

DOCKET NO.  99-00 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to financial assistance for the purchase of an 
automobile and adaptive automobile equipment, or for adaptive 
automobile equipment only.

(The issue of entitlement to an evaluation in excess of 30 
percent for postoperative residuals of a right knee injury 
will be addressed in a separate appellate decision.)


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina that denied the 
benefit sought on appeal.  The veteran, who had active 
service from September 1967 to May 1975, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  In April 2004, the Board returned the 
case to the RO for additional development.  The case was 
subsequently returned to the Board following completion of 
the requested development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Service connection has been established for postoperative 
residuals of a right knee injury, evaluated at 30 percent and 
for degenerative arthritis of the right knee, evaluated at 10 
percent, for a combined schedular evaluation of 40 percent. 

3.  The veteran is not shown to have loss or permanent loss 
of use of his right foot as a result of a service-connected 
disability. 


CONCLUSION OF LAW

The requirements for financial assistance for the purchase of 
an automobile and adaptive automobile equipment, or for 
adaptive automobile equipment only, have not been met.  
38 U.S.C.A. §§ 3902, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.808 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify a claimant and any representative 
of the information and evidence needed to substantiate a 
claim.  VA is also required to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005).
 
First, the VA has a duty to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  In this regard, a February 2005 letter 
to the veteran satisfied the notification requirements by:  
(1) Informing the veteran about the information and evidence 
not of record that was necessary to substantiate the claim; 
(2) informing the veteran about the information and evidence 
the VA would seek to provide; (3) informing the veteran about 
the information and evidence he was expected to provide; and 
(4) requesting the veteran provide any evidence in his 
possession that pertains to his claim.  

The Board acknowledges that the February 2005 letter was 
provided to the veteran after the initial unfavorable 
decision in this case.  However, in another case regarding 
the timing of such notice, United States Court of Appeals for 
Veterans Claims (Court) held that in such situations the 
veteran has a right to content-complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Following notice provided by the February 2005 
letter the RO reviewed the veteran's claim, continued the 
denial of the benefit sought and issued a Supplemental 
Statement of the Case in April 2005.  Therefore, under these 
circumstances the Board finds that the notification 
requirements have been satisfied.  Pelegrini, supra at 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board would also note that the veteran and his representative 
have not argued that any possible error or deficiency in the 
required notice has prejudiced him in the adjudication of his 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
obtained and are associated with the claims file, as are 
private and VA medical records identified by the veteran.  In 
addition, the veteran has been afforded VA examinations to 
assess the severity of his service-connected disabilities.  
The veteran has also presented testimony in support of his 
claims at hearings before the RO and in a video conference 
hearing before the BVA.  Significantly, in an April 2005 
statement the veteran specifically indicated that he had no 
further evidence to submit.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and that the case 
is ready for appellate review. 

In April 1999, the veteran filed a VA Form 21-4502 
(Application for Automobile or Other Conveyance and Adaptive 
Equipment).  Such assistance is permitted when the veteran 
has certain prescribed disabilities.  These disabilities 
include: (1) loss or permanent loss of use of one or both 
feet; (2) loss or permanent loss of use of one or both hands; 
(3) permanent impairment of vision of both eyes with central 
visual acuity of 20/20 or less in the better eye with 
corrective glasses, or central visual acuity of more than 
20/200 if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20 degrees in the better eye; or (4) for 
adaptive equipment eligibility only, ankylosis of one or both 
knees or one or both hips.  38 C.F.R. § 3.808(b).  

In this case, the veteran has two service-connected 
disabilities, both involving his right lower extremity.  
Specifically, the veteran is service connected for 
postoperative residuals of a right knee injury, evaluated as 
30 percent disabling and for degenerative arthritis of the 
right knee, evaluated as 10 percent disabling for a combined 
schedular evaluation of 40 percent.  Since the veteran's 
service-connected disabilities involve his one lower 
extremity, the question for resolution is whether the veteran 
has loss or permanent loss of use of one foot.  

However, the medical evidence clearly shows that the veteran 
does not have loss of his right foot and the medical evidence 
also demonstrates that the veteran does not have loss of use 
of his right foot.  For example, at the time of a February 
1998 VA joints examination the veteran reported that he had a 
brace but did not wear it and that he was unable to drive 
with the knee brace.  On examination the veteran had full 
extension with flexion to 130 degrees and the examiner noted 
that the veteran could stand on his toes and heels and squat.  
The veteran also underwent a VA examination for his feet in 
February 1998 which noted that the veteran could stand on his 
toes and heels and could pronate and supinate the foot.  
While there was numbness of the right foot and lower 
extremity, this was attributable to diabetes mellitus, not to 
the veteran's service-connected right knee disabilities.

Similarly, at the time of a June 2001 VA joints examination 
the veteran was noted to walk, although slowly, unassisted 
with a limp on the right side.  Motion of the knee, 
unassisted by the examiner was from negative 20 degrees to 
110 degrees.  While there was apparently some right lower 
extremity weakness due to the knee, the examiner commented 
that the veteran's cerebrovascular accident, which is not 
service connected, caused weakness that greatly overshadowed 
the other weakness of the right lower extremity.  

An additional VA joints examination performed in December 
2004 showed that while the veteran's ambulatory abilities 
were limited, due to weakness from the cerebrovascular 
accident affecting his right side, the veteran was able to do 
some chores around the house that involved standing and was 
able to walk his dog in short increments.  It was also noted 
that he was able to ride the lawn mower to cut the grass in 
the summertime.  

Based on the evidence for consideration, the Board finds that 
the veteran does not meet the requirements for financial 
assistance for the purchase of an automobile and adaptive 
automobile equipment or for adaptive equipment only.  Simply 
put, the medical evidence for consideration does not 
demonstrate that the veteran has loss or loss of use of one 
or both of his feet.  Consequently, the veteran does not meet 
the threshold requirement for such financial assistance.  



ORDER

Financial assistance for the purchase of an automobile and 
adaptive automobile equipment, or for adaptive automobile 
equipment only is denied. 



	                        
____________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


